Order affirmed. The disposition by this court, reported at 14 N Y 2d 83, provided that the case should be “ restored tó the position it occupied just preceding the point — the taking of the plea — at which the section 335-b warning should have been given. This is accomplished by remanding the defendant to the trial court for rearraignment and repleading ” (pp. 87-88). At the point in time to which this court referred the indictment stood entire without any counts dismissed.
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel.